Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 26, 34, and 42 (and its dependent claims) are allowable because prior art fails to teach or suggest the claimed invention in combination. While most of individual limitation, having components and functions, are generically and separately known in the art, the combination of all of the components and their interactions are not sufficiently taught in the prior art in the claimed manner, and the Examiner can find no motivation to combine or modify the references of record without the use of impermissible hindsight including a computing service for providing a server based intelligent personal assistant service comprising: a VoIP service configured to: receive a VoIP audio stream based on a call between a first party and a second party; detect a predetermined wake word from the VoIP audio stream during the call; access a server based intelligent personal assistant service over the Internet using a query while the call is ongoing, the query including a portion of the VoIP audio stream; receive a result over the Internet from the server based intelligent personal assistant service, the result being responsive to the query; providing the result to at least one of the first or second party using a connection that provides one-or two-way communications, the connection being established by the server based intelligent personal assistant service; and the computing service, comprising: at least compute and storage capabilities to service at least one party, wherein the compute and storage capabilities are configured to provide the server based intelligent personal assistant service to the first and second party, the server based intelligent personal assistant service being configured to: receive the query over the Internet from the VoIP service, the query including a portion of the VoIP audio stream; establish the connection with at least one of the first or the second party, the connection being separate from the call maintained between the first party and the second party; determine a request for the server based intelligent personal assistant service from the query; and generate and provide a result by the server based intelligent personal assistant service, the result being responsive to the request.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday – Thursday 9:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/QUANG PHAM/Primary Examiner, Art Unit 2684